Citation Nr: 1453407	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils


WITNESSES AT HEARING ON APPEAL

The Veteran and his step-daughter


ATTORNEY FOR THE BOARD

B. E. Turner, II

INTRODUCTION

The Veteran had active duty Vietnam era and peacetime service from July 1967 to July 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from an unfavorable increased rating decision of the RO in Huntington, West Virginia.  

On August 21, 2013 the Veteran and his step-daughter presented at a video teleconference (VTC) hearing at the RO in Huntington, West Virginia.  During the hearing, the Veteran was informed of the criteria and requirements for a higher rating.  A notation was made that the available treatment records only covered documents received through January 2012.  The hearing record was left open to allow the Veteran opportunity to submit additional evidence to include any additional medical records he wished the Board to consider.  


FINDING OF FACT

During the entire period of the claim, the impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational with generally satisfactory routine behavior and self-care. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluating PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the severity of the Veteran's PTSD uniformly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally performing satisfactorily with routine behavior and self-care, for the entire period on appeal.  Therefore, a staged evaluation is not warranted.  The Board notes that the Veteran has been medically retired for the entire period on appeal and has no current or recent occupational history.  However, ample evidence concerning the Veteran's social impairment is available, as is historical information concerning the Veteran's employment history.  The Board further notes that the Veteran has not presented evidence of impulsive outbursts or anger towards supervisors, or frequent unemployment or inability to maintain employment while he was able to work.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

For the period on appeal, the Veteran's PTSD has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under these criteria, the next higher rating of 50 percent is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A rating of 70 percent is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.  

The highest possible rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).




Analysis 

The RO, in the rating decision dated November 26, 2002, granted service connection for PTSD effective January 15, 2001, and assigned a 30 percent rating.  In March 2010, the Veteran filed a claim for an increase to his 30 percent PTSD rating.  In July 2010 the RO continued the 30 percent PTSD evaluation, and in February 2012 the RO issued a Statement of the Case (SOC) denying the increased rating claim.  For the following reasons, the Board finds that the evidence supports a 30 percent rating for the entirety of the period on appeal.  

In an April 2010 lay statement the Veteran's spouse generally described her 32 years of married life with the Veteran highlighting the Veteran's initial self-medication with alcohol, lack of patience, angry outbursts, and frequent, violent nightmares.  She stated that the Veteran stopped drinking and sought mental health counseling when she directed him to do so.  She stated the Veteran is now monitored on medication and attends group and individual therapy regularly.  

In a November 2010 statement, the Veteran described, in graphic detail, some of his experiences in Vietnam emphasizing how he feels permanently changed from serving in combat and how memories of combat still negatively affect him today.  The Veteran's step-daughter also submitted a statement in November 2010 describing how the Veteran's frequent angry outbursts and nightmares affected her family throughout her childhood and into adulthood.  She described how the Veteran self-medicated with alcohol while still enlisted in the Army and how he began to finally realize the effects of his illness while employed by Weston State Hospital as a security guard.  She further described how the events of the first Gulf War and the current era of persistent conflict agitated and irritated the Veteran, exacerbating his suffering.  The Veteran's step-daughter's lay statement depicted a stressful and tumultuous upbringing fraught with conflict related to the Veteran's constantly being on edge.  However, she also described how, despite his symptoms, the Veteran was actively engaged with his daughter's extra-curricular events and was able to remain employed and support the family financially, if not emotionally.  

Turning to the Veteran's VA medical records, the Veteran submitted records of his group treatment as well as individual counseling through October 3, 2011.  Generally, the Veteran described anxiety in crowds and panic attacks in response to loud, unexpected noises.  The Veteran reported he consistently get 4-5 hours of sleep per night and is awakened approximately 3 times per week by intense nightmares.  In April 2010 the Veteran indicated the nightmares and flashbacks increased in frequency.  The Veteran stated that 4-5 hours of sleep per night did not impair his daily activities.  The Veteran recounted several family and personal tragedies, including the loss of loved ones, and noted that the losses were very hard on him and negatively affected his mood.  The Veteran described a consistent pattern of depression over the holidays as that season was very troubling and stressful when he was in Vietnam.  

The Veteran was afforded at PTSD compensation and pension exam June 2010.  The Veteran's appearance was noted as clean and neatly groomed with some nervousness and normal affect.  The VA examiner reviewed the claims file, mental health records from Clarksburg VAMC, a letter from the Veteran's spouse, and previous C&P exams.  The examiner noted that the Veteran attends individual counseling every 3 months, participates in group therapy for Vietnam Veterans weekly, and follows medication management for PTSD.  During the exam, the Veteran reported that his anger is improved but is still a "work in progress".  The Veteran further reported daily depressive episodes without suicidal ideation and that he feels bad that his wife cannot enjoy herself because he is so "on edge" out in public.  The Veteran reported panic attacks triggered by loud noises 3 times per week that occasionally were severe enough to require medication.  Finally, the Veteran reported nightmares 3 times per week that only allow him 4-5 hours of sleep at night, but that the amount of sleep was adequate.  

The 2010 VA examiner indicated the Veteran presented clean, neatly groomed, friendly, cooperative, and with unremarkable speech and normal affect.  The Veteran reported his mood to be initially "a little nervous".  The examiner indicated the Veteran relaxed as the exam progressed.  The examiner noted the Veteran experiences slight problems with the activities of daily living; specifically he has trouble with shopping in crowded stores and with other recreational activities.  The examiner further noted that the Veteran exhibits irritability, bursts of anger, hypervigilance, and exaggerated startle response.  The examiner confirmed that the Veteran met the DSM-IV stressor criteria for PTSD and met the DSM-IV criteria for a diagnosis of PTSD.  The 2010 VA examiner opined that the Veteran's service-connected PTSD results in occasional impairment and intermittent periods of inability to perform tasks noting that loud noises trigger panic symptoms, the Veteran is uncomfortable in crowds, and that he has no close friends.  The examiner further noted that the Veteran has no problems with routine behavior and normal conversation and that he apparently functioned satisfactorily as a security guard until his medical retirement in 1995.  

In a March 2011, the Veteran presented for a second PTSD examination.  His appearance was noted by the VA examiner as clean and casually dressed with good mood and normal affect.  The examiner further noted the Veteran's speech was spontaneous, clear and coherent, that his mood was good, and his attitude was cooperative and friendly.  The Veteran was noted by the examiner as being attentive, appropriately oriented, and demonstrating appropriate judgment.  No psychomotor activity was noted by the examiner.  

The examiner reviewed the claims file, mental health records from Clarksburg VAMC, a letter from the Veteran's step-daughter, and previous C&P exams.  The examiner noted the Veteran's medical and treatment history remarking that a January 2011 progress note indicated the Veteran was improved overall with medication and that the Veteran stated the medication helped him feel less "edgy".  The examiner noted that the Veteran stated he gets angry and throws objects and he gets mad and takes his anger out on his family.  The Veteran reported he does apologize to his family after the angry outbursts.  The Veteran stated to the examiner that his physical activity is limited due to a workplace injury to his back but he enjoys reading, interacting with his dogs, and gardening.  Other than the group therapy, the Veteran reported no social connections in the community other than attending church.  The examiner noted that the Veteran reported having violent nightmares about 3 times per week and gets 4-5 hours of sleep each night.  The examiner further noted that the Veteran checks the locks on the windows of his house, sometimes several times in one evening, although this routine does not prevent him from going to bed or functioning in the home.  The examiner noted the Veteran reports having panic attacks in the past but that his current medication prevents them from fully developing, although he does segregate himself from others until the medication is effective and he avoids crowds whenever possible.  The Veteran reported the he gets irritable or upset nearly every day and the episodes last from 20-25 minutes.  The examiner noted the Veteran reported his anger episodes have worsened since his last exam.  

The March 2011 VA examiner opined that the Veteran's service-connected PTSD results in occasional impairment and intermittent periods of inability to perform tasks noting the Veteran is able to attend his PTSD support group and participate in his mental health treatment, and is able to repair relationships after his anger outbursts at home and elsewhere.  The examiner noted that although the Veteran's sleep is affected, he is able to function during the day and maintain his normal routine.  

As discussed in the introduction, a VTC hearing was held in August 2013.  The Veteran testified that he has flashbacks and suffers nightmares "about 20" times a month.  He testified that sudden loud noises cause anxiety during the day that waxes and wanes in severity sometimes requiring medication to calm down.  The Veteran testified that he "can't stand to be around people" and experiences suicidal ideation once per month although he does not form intent to act.  He further testified that he has discussed this ideation during mental health treatment and was instructed to call the VA hotline if he worsens or forms a plan.  The Veteran testified to a time when he was running an errand and had to call his wife to remind him where he was going and why he was going there.  Finally, the Veteran testified that Thanksgiving and Christmas are particularly difficult for the Veteran as Thanksgiving involves large gatherings and Christmas was a particular bad time in Vietnam.  

The Veteran's step-daughter testified, generally affirming the Veteran's depressed mood and panic attacks, adding that he has always had anger issues.  She testified that sometimes the Veteran will stay in bed and family members will take turns watching him, for his own safety.  Additionally, she testified that she sometimes has to remind the Veteran to take the dogs outside, and opined that frequently changing mental health practitioners with the VA system seemed to have a negative effect on him as he had to relive the stressors with each new doctor.  

The foregoing evidence presents a consistent PTSD disability picture manifested by chronic sleep impairment with nightmares, anxiety, limited social interaction outside the family, and frequent outbursts of anger towards his family.  The Veteran presented normally in conversation, appearance, speech, mood, orientation, and affect to both VA examiners and before the undersigned at the August 2013 hearing.  The Veteran reported consistent employment and has never reported a history of workplace dysfunction or agitation toward supervisors or co-workers.  The Veteran reported awareness of his PTSD symptoms and the affect they have on others noting that he apologizes for outbursts and removes himself from anxiety inducing situations to prevent escalation.

Addressing the hearing testimony and lay statements from the Veteran and the Veteran's family members, it is apparent that the Veteran has suffered from symptoms of PTSD related to combat in Vietnam and it is documented that he continues to suffer some effects, despite individual counseling, group therapy, and medication management.  However, the Ratings Schedule allows VA to only compensate for a Veteran's reduced ability to secure and maintain employment.  That reduced ability is expressed as a percentage that represents the degree of limitation from work as a result of the Veteran's service-connected injury or disease.  The Board notes that many Veterans suffer and incur a reduced quality of life due to their service-connected injury or disease but are, or were able to remain steadily employed, demonstrating resiliency despite their injury or disease.  Put another way, the VA Rating Schedule does not compensate Veterans for what they believe they have lost or how they believe they have be harmed by military service, it only compensates Veterans for what they can no longer do, either completely or with reduced ability, as that activity relates to gainful employment.  In sum, the Veteran's PTSD is appropriately rated at 30 percent.  

Based on the evidence of record, the Board finds that an evaluation in excess of 30 percent for the period on appeal is not warranted.  While the Veteran may not exhibit all of the signs and symptoms listed under the 30 percent evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  During his 2011 VA examination he was assigned a GAF score of 57, which indicates moderate psychological, social, and occupational impairment.  Previously the Veteran's GAF scores have ranged from 45 to 58, but primarily from 50 to 58.  This indicated moderate to serious impairment, with the scores improving over time with treatment. However, the GAF score is just one tool useful for evaluating the total disability picture as contemplated by the Diagnostic Code ratings. The impact of social and occupational impairment in the context of the VA schedular criteria must be considered.  In point of fact, the Veteran's symptoms, such as frequent anger, disturbances of motivation and mood, mild memory loss, and poor social relationships are generally and appropriately contemplated by the 30 percent evaluation.  These symptoms provide the overall disability picture that the Veteran has social impairment due to depressed mood, anxiety, panic attacks, and chronic sleep impairment, while functioning satisfactorily with routine behavior, normal conversation, and self-care.  

A higher schedular rating of 50 percent is not warranted, however, as that rating requires evidence of occupational and social impairment with reduced reliability and productivity.  As discussed above, the Veteran was able to maintain employment before he was medically retired, he does enjoy some activities such as gardening and caring for his dogs, and he is normal in mood, affect, appearance and conversation. 

Similarly, a higher schedular rating of 70 percent is not warranted as that rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran is capable of normal conversation, self-care, personal hygiene, and is intact and appropriate in judgment.  Although he does have panic attacks, he does not exist in a near constant state of panic and he is able to manage the attacks with techniques learned in therapy and medication.  Additionally he has been married for 32 years and maintains supportive relationships with his wife and children.

Finally, a higher schedular rating of 100 percent is not warranted as that rating requires evidence of total occupational and social impairment. The Veteran was steadily employed until medically retired due to a non-service connected injury.  The Veteran consistently reported he regularly attends and actively participates in group and individual therapy.  Finally, although the Veteran reported he does not enjoy crowds or gatherings, he is able to modify his routine in order to accomplish tasks outside the home.  The Board finds that when viewed in context with the totality of the evidence the Veteran's PTSD does not more nearly approximate the criteria for total occupational and social impairment.  The Board has also considered the lay statements of record describing the Veteran's PTSD.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected PTSD, see 38 C.F.R. § 4.130, Diagnostic Codes 9411, is manifested by anger, anxiety, disturbances of motivation and mood, and few social relationships.  In summary, the schedular criteria for PTSD contemplate a wide variety of manifestations of functional loss.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his service-connected PTSD is more severe than the initially assigned 30 percent rating.  As was explained in the merits decision above denying the higher rating, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A signed notice letter was received April 8, 2010.  

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, and VA treatment records.  

The RO has also obtained a thorough medical examination.  In a statement dated September 28, 2010 the Veteran asserted he was not satisfied with the June 2010 PTSD examination and requested another exam.  In response, an additional PTSD exam was conducted March 8, 2011.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


